Citation Nr: 1758462	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-28 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for a cervical strain (cervical spine condition).

2. Entitlement to a disability rating in excess of 10 percent for a right knee strain (right knee condition).

3. Entitlement to separate compensable ratings for bilateral upper extremity radiculopathy associated with a cervical spine condition.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to September 1991, February 2003 to November 2003, August 2004 to August 2005, and April 2008 to June 2009-including service in the Southwest Asia theater of operations.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction of the Veteran's claims file now resides with the Muskogee, Oklahoma RO.

The Veteran initially requested a Board hearing in his October 2013 substantive appeal.  Subsequently, in August 2015 correspondence, he withdrew his request.

The issue of entitlement to a TDIU due to service-connected disabilities has also been raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  Accordingly, that issue has been added to the title page.

Additionally, Note 1 to the general rating formula for diseases and injuries of the spine provides that associated objective neurological abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  As the record reveals that the Veteran's cervical spine condition may be manifested by neurological impairment of both of his upper extremities, the Board has also added this issue to the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the pending claims.

Records

Specifically, VA has a duty to assist claimants in obtaining evidence necessary to substantiate their claims.  See 38 U.S.C. § 5103A(a)(1).  This duty extends to obtaining VA medical records or records of examination or treatment at non-VA facilities authorized by VA.  See 38 C.F.R. § 3.159(c)(3).

In his October 2013 substantive appeal, the Veteran indicated that he had received treatment at the following facilities: (1) Philadelphia, Pennsylvania VA Medical Center (VAMC); (2) Ann Arbor, Michigan VAMC; (3) Oklahoma City, Oklahoma VAMC; (4) Jackson, Michigan VA Clinic; (5) North May VA Clinic, Oklahoma City, Oklahoma; (6) Fort Dix, New Jersey VA Clinic; (7) Fort Leonard Wood, Missouri Army Hospital; and (8) McGuire Air Force Base, New Jersey Military Hospital.  The Veterans claims file contains no such records and there is no indication that VA has yet attempted to obtain these records.  Therefore, the Board will remand these matters so that the AOJ may attempt to retrieve these outstanding records and associate them with the claims file.

VA Examinations

In his October 2013 substantive appeal, the Veteran indicated that his cervical spine condition had worsened.  Although the Veteran submitted his own cervical spine disability benefits questionnaire (DBQ) completed by Dr. Moore in August 2015, the Veteran was last afforded an examination by VA in December 2011.  In Green v. Derwinski, the Court of Appeals for Veterans Claims (Court) held that VA's statutory duty to assist includes the duty to conduct a thorough and contemporaneous examination to ensure that the evaluation of a claimed disability will be a fully informed one.  1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Due to the Veteran's contention of worsening as well as the passage of time since his last VA examination, the Board will remand his cervical spine claim so that he may be afforded a new VA examination.

Relatedly, the Veteran was last afforded a VA examination regarding his right knee condition in December 2011.  Like his cervical spine claim, he also submitted a knee DBQ completed by Dr. Moore in August 2015.

In Correia v. McDonald, the Court held that 38 C.F.R. § 4.59 required that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  28 Vet. App. 158 (2016).  The December 2011 VA knee examination does not indicate that either knee was tested in active motion, passive motion, weight-bearing, and nonweight-bearing activities.  In light of this deficiency, the Board will also remand the Veteran's right knee condition claim so that a new VA examination may be obtained.

TDIU

A decision on the Veteran's TDIU claim would be premature at this point as it is dependent upon the outcome of remanded increased rating issues.  Where a pending claim is inextricably intertwined with other claims currently on appeal, the appropriate remedy is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).




Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.  In particular, the AOJ should attempt to obtain relevant VA treatment records from:

	(a) Philadelphia, Pennsylvania VAMC; 
   
   (b) Ann Arbor, Michigan VAMC;
   
   (c) Oklahoma City, Oklahoma VAMC;
   
   (d) Jackson, Michigan VA Clinic; 
   
(e) North May VA Clinic, Oklahoma City, Oklahoma; and

   (f) Fort Dix, New Jersey VA Clinic.

If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Obtain and associate with the claims file any outstanding treatment records from the following facilities: 

	(a) Fort Leonard Wood, Missouri Army Hospital; and 

(b) McGuire Air Force Base, New Jersey Military Hospital.

If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

3. After the above has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the current nature and severity of his service-connected cervical spine condition.  The Veteran's claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  Any disability benefits questionnaires (DBQs) deemed relevant by the examiner should be completed.  All indicated tests and studies should be performed and the results reported in detail. 

Additionally, the examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and non-weight-bearing. Additionally, range of motion should be tested for the opposite undamaged joint, if applicable.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also comment on the degree to which the Veteran's service-connected cervical spine condition affects his overall occupational and social functioning and his ability to obtain and retain substantially-gainful employment.

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why this is so.

4. After the above has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the current nature and severity of his service-connected right knee condition.  The Veteran's claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  Any disability benefits questionnaires (DBQs) deemed relevant by the examiner should be completed.  All indicated tests and studies should be performed and the results reported in detail. 

Additionally, the examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and non-weight-bearing. Additionally, range of motion should be tested for the opposite undamaged joint, if applicable.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also comment on the degree to which the Veteran's service-connected right knee condition affects his overall occupational and social functioning and his ability to obtain and retain substantially-gainful employment.

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why this is so.

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



